Case: 2:11-cv-00583-JLG-EPD Doc #: 112 Filed: 04/01/19 Page: 1 of 4 PAGEID #: 1136

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

Momentive Specialty Chemicals, Inc. et al.,
Case No.: 2:11-cv-00583
Plaintiffs

Vv. Judge Graham
Magistrate Judge Deavers
Chartis Specialty Insurance Company, et al.,

Defendants

 

NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY AND AUTOMATIC
STAY OF PROCEEDINGS

 

PLEASE BE ADVISED that on April 1, 2019, Hexion Holdings LLC, Hexion LLC,
Hexion Inc., Lawter International Inc., Hexion CI Holding Company (China) LLC, Hexion
Nimbus Inc., Hexion Nimbus Asset Holdings LLC, Hexion Deer Park LLC, Hexion VAD LLC,
Hexion 2 U.S. Finance Corp., Hexion HSM Holdings LLC, Hexion Investments Inc., Hexion
International Inc., North American Sugar Industries Incorporated, Cuban-American Mercantile
Corporation, The West India Company, NL Coop Holdings LLC, and Hexion Nova Scotia
Finance, ULC (collectively, the “Debtors”) commenced bankruptcy cases in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by filing voluntary
petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532,
et seq. (the “Bankruptcy Code”). The Debtors’ chapter 11 cases are now pending before The
Honorable Kevin Gross, United States Bankruptcy Judge, and are being jointly administered for
procedural purposes only under the caption In re Hexion Holdings LLC, et al., Chapter 11 Case
No. 19-10684 (KG).

PLEASE BE FURTHER ADVISED that pursuant to Section 362 of the Bankruptcy Code,

as of the commencement of the Debtors’ chapter 11 cases, the above-captioned action has been

US-DOCS\10683484 1 .14812-3127-4385, v.2
Case: 2:11-cv-00583-JLG-EPD Doc #: 112 Filed: 04/01/19 Page: 2 of 4 PAGEID #: 1137

automatically stayed as against the Debtor-defendant(s). Section 362 of the Bankruptcy Code
provides, in part, that the filing of a petition to commence a chapter 11 case operates as a stay of
“the commencement or continuation, including the issuance or employment of process, of a
judicial, administrative, or other action or proceeding against the debtor that was or could have
been commenced before the commencement of the case under [chapter 11], or to recover a claim
against the debtor that arose before the commencement of the case under [chapter 11]” and “any
act to collect, assess, or recover a claim against the debtor that arose before the commencement of

the [bankruptcy] case...” 11 U.S.C. §§ 362(a)(1) & (6).

PLEASE BE FURTHER ADVISED that additional information regarding the status of the
Debtors’ chapter 11 cases may be obtained by reviewing the docket of the chapter 11 cases,
available electronically at https://ecf.deb.uscourts.gov (PACER login and password required) or
free of charge via the website maintained by the Debtors’ proposed Claims and Noticing Agent,
Omni Management Group, Inc., at http:/Wwww.omnimgt.com/HexionRestructuring or by
contacting counsel for the Debtors: (a) Richards, Layton & Finger, P.A., One Rodney Square, 920
N. King Street, Wilmington, Delaware 19801, (302) 651-7700 (Attn: Mark D. Collins, Esq.,
Michael J. Merchant, Esq., and Amanda R. Steele, Esq.) and (b) Latham & Watkins LLP, 885
Third Avenue, New York, New York 10022 (Attn: George A. Davis, Esq., Andrew M. Parlen,
Esq. and H. Murtagh, Esq.) and Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800
Chicago, Llinois 60611 (Attn: Caroline A. Reckler, Esq. and Jason B. Gott, Esq.).

Dated: April 1, 2019
Wilmington, Delaware
/s/ Albert J. Lucas
Albert J. Lucas (0007676)
Jason J. Blake (0087692)
CALFEE, HALTER & GRISWOLD LLP

41 S. High Street, Suite 1200
Columbus, Ohio 43215

4812-3127-4385, v.2
Case: 2:11-cv-00583-JLG-EPD Doc #: 112 Filed: 04/01/19 Page: 3 of 4 PAGEID #: 1138

Telephone: (614) 221-1500

Facsimile: (614) 621-0010

alucas @calfee.com

blake @calfee.com

Counsel for Defendant Momentive Specialty Chemicals,
Inc., formerly known as Hexion Specialty Chemicals, Inc.
formerly known as Borden Chemical, Inc.

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on the Ist day of April, 2019, he caused a copy of
the foregoing Notice of Suggestion of Pendency of Bankruptcy and Automatic Stay of Proceedings

to be served upon the following parties in the manner indicated below:

By First Class Mail:

Steven G. Janik, Esq.

Crystal L. Maluchnik, Esq.

Janik LLP

9200 South Hills Blvd.

Suite 300

Cleveland, Ohio 44147

Steven. Janik @ janiklaw.com
Crystal. maluchnik @ janiklaw.com

 

Melissa A. Natale, Esq.
Michael H. Cohen, Esq.
Saiber LLC

18 Columbia Turnpike
Suite 200

Florham Park, NJ 07932
mnatale @saiber.com
mcohen @saiber.com

David W. Mellott, Esq.

Nicole D. Schaefer

Clare R. Taft

Benesch Friedlander Coplan & Aronoff LLP
200 Public Square, Suite 2300

Cleveland, OH 44114
Dmellott@beneschlaw.com

nschaefer @beneschlaw.com
ctaft@beneschlaw.com

4812-3127-4385, v.2
Case: 2:11-cv-00583-JLG-EPD Doc #: 112 Filed: 04/01/19 Page: 4 of 4 PAGEID #: 1139

Robin D. Leone, Esq.

Saul Ewing LLP

500 East Pratt Street — 8" Floor
Baltimore, MD 21202

ebaines @saul.com
rleone@saul.com

James E, Amold, Esq.
Damion M. Clifford, Esq.
115 West Main Street

4" Floor

Columbus, OH 43215

jarnold @arnlaw.com
dclifford @arnlaw.com

Kevin P. McCormick, Esq.
Normal K. Beck, Esq.
Timothy J.P. Rooney, Esq.
Winston & Strawn LLP

35 West Wacker Drive
Chicago, IL 60601
kmccormick @ winston.com
nbeck @winston.com

trooney @ winston.com

Scott J. Stitt

Tucker Ellis LLP

175 South Third Street
Suite 520

Columbus, OH 43215
Scott.stitt@tuckerellis.com

William Evan Price, II

Law Offices of W. Evan Price, II LLC

5650 Blazer Parkway

Suite 100

Dublin, OH 43017

eprice @epricelaw.com
/s/ Albert J. Lucas
Albert J. Lucas (0007676)
Counsel for Defendant Momentive Specialty
Chemicals, Inc., formerly known as Hexion
Specialty Chemicals, Inc.
formerly known as Borden Chemical, Inc.

 

4812-3127-4385, v.2
